Citation Nr: 0107914	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
psychiatric disorder currently diagnosed as a generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945, as a member of the United States Marine Corps, and his 
service medical records suggest that he may have been 
involved in combat for more than a year.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


REMAND

The veteran contends that his service-connected psychiatric 
disorder is sufficiently severe as to warrant a 30 percent 
rating.  He also has indicated that he believes that his 
psychiatric disorder has been misdiagnosed, and that the 
correct diagnosis is that of PTSD.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review.  In particular, it is noted that this case 
needs to be reviewed and re-adjudicated by the RO in 
accordance with the provisions of the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), which was signed by the 
President on November 9, 2000, while this appeal was pending.

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id.

In the present case, the record shows that the veteran was 
examined by VA in September 1999, and that the physician who 
examined the veteran opined that the veteran was currently 
anxious, and suffering from a generalized anxiety disorder.  
The Board notes that most of the criteria required by 
regulation for a grant of a 30 percent rating for a service-
connected mental disorder were noted by the examiner not to 
be present in the veteran.  However, the veteran argued, in 
his Substantive Appeal, that the September 1999 VA 
examination was inadequate and that its report did not 
reflect properly the severity of his mental disorder, which, 
as noted above, the veteran felt should actually be 
considered as PTSD, secondary to combat stressors.

The Board is of the opinion that, in light of the above 
mentioned recent enactment of the VCAA, and also taking into 
consideration that the original grant of service connection 
in this case in 1945 was for psychosis, the veteran should be 
re-examined, in order to clarify the actual diagnosis that is 
warranted in his case, as well as the current severity of his 
symptoms, particularly since, as noted earlier, the veteran 
served in the Marine Corps, and his service medical records 
suggest actual combat duty.  Regarding the need to clarify 
the diagnosis that is warranted in this case, the Board notes 
that 38 C.F.R. § 4.125(b) provides the following: 

If the diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 
rating agency shall return the report to 
the examiner for a determination. 

38 C.F.R. § 4.125(b).

It is the opinion of the Board that a decision by the Board 
at this time would be potentially prejudicial to the veteran, 
and a remand is thus required.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, this case is remanded for the following 
additional development:

1.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The examiner should be asked to review 
the pertinent evidence in the file prior 
to the examination (to include the 
veteran's service medical records and the 
September 1999 VA mental disorders 
examination report), request, and 
thereafter interpret, any necessary tests 
and studies, examine the veteran, and 
render a comprehensive, legible medical 
examination report that should contain, 
as a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the claims file prior 
to the examination.

B.  His or her opinion as to what is 
the proper diagnosis in this 
particular case.  If he or she is of 
the opinion that a diagnosis other 
than the current anxiety disorder 
(such as the claimed PTSD) is 
manifested, the examiner should then 
indicate, in accordance with 
38 C.F.R. § 4.125(b), whether the 
diagnosis represents (1) the 
progression of the service-connected 
anxiety disorder, (2) the correction 
of an error in the prior (original) 
diagnosis, or (3) the development of 
a new and separate mental condition.
 
Thereafter, the examiner should 
express an opinion regarding the 
current severity of the service-
connected anxiety disorder and any 
additional psychiatric diagnosis 
felt to represent a progression of 
the service-connected anxiety 
disorder or the correction of an 
error in that diagnosis:  
Specifically, the examiner should 
provide an assessment of the current 
degree of occupational and social 
impairment, with references to any 
symptoms shown to be currently 
manifested, including depression, 
anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, 
and memory loss.  A Global 
Assessment of Functioning (GAF) 
score is also requested.

The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

2.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

3.  Thereafter, the RO should re-
adjudicate the claim.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the appealed 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is nevertheless hereby reminded 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



